Citation Nr: 0934469	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On June 26, 2009, this Board received a March 2009 letter 
from the Veteran's mental health counselor, M.H., an April 
2009 statement of the Veteran composed with the assistance of 
M.H., and updated treatment notes from the Walla Walla VA 
Medical Center (VAMC).  These records were not previously 
associated with the claims file.  The Veteran submitted an 
August 2009 Additional Evidence Response Form indicating that 
he did not waive initial RO review of this evidence.  Since 
the evidence is pertinent to the Veteran's claim in that it 
relates to verification of his claimed in-service stressor, 
the Board finds that a remand is necessary to afford the 
Veteran full due process, to include RO review of the added 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for posttraumatic stress 
disorder in light of the newly received 
evidence.  

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  The 
Veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

